Exhibit 10.35

OFFICE LEASE AGREEMENT

 

 

THIS LEASE AGREEMENT (hereinafter referred to as the "Lease") entered into this
24th day of September, 1997 by and between EL MONTE PROPERTIES S.E. (hereinafter
referred to as ("Landlord") and INTERSTATE GENERAL PROPERTIES LIMITED
PARTNERSHIP S.E., hereinafter referred to as ("Tenant").

WITNESSETH:

In consideration of the mutual covenants and agreements herein contained,
Landlord and Tenant agree as follows:

1. FUNDAMENTAL LEASE PROVISIONS: The following fundamental lease provisions are
hereinafter enumerated for convenience purposes: Each one of these provisions
must be construed together with all the other sections of this Lease which cover
the same subject.

In the event of any conflict between any Fundamental Lease Provision and the
balance of the Lease, the latter shall prevail.

Fundamental Lease Provisions:

(a) DATE OF COMMENCEMENT (Paragraph 3):


November 1, 1996

(b) LANDLORD'S MAILING ADDRESS:

PO Box 363908
San Juan, Puerto Rico 00936-3908
Att: Mr. Francisco Arrivi

TENANT'S MAILING ADDRESS:

P.O. Box 363908
Hato Rey, Puerto Rico 00936-3908

(d) PREMISES (Paragraph 3):

Interstate General Building
Office No.: 700
Floor: 7th
Floor Area: approximately 9,595 square feet
of rentable area.

(e) TERM (Paragraph 3): Five (5) Years



(f) FIXED MINIMUM RENT (Paragraph 4):

1st year --- $16,921.00 Nov/01/96-Oct/31/97
2nd year --- 17,429.00 Nov/01/97-Oct/31/98
3rd year --- 17,951.00 Nov/01/98-Oct/31/99
4th year --- As per C.P.I. Nov/01/99-Oct/31/00
5th year --- As per C.P.I. Nov/01/00-Oct/31/01


(g) SECURITY DEPOSIT (Paragraph 34): $ -n/a-____

(h) TENANT'S PRO RATA SHARE (Paragraph): 14,67%

(i) BASE YEAR (Paragraph 5): The fiscal year for
the Building ending on December 31, 1991.

(j) ADJUSTMENT DATE (Paragraph 5): January 1 of each
year.

(k) EXHIBITS: The following exhibits annexed to this
Lease are hereby incorporated in and
made a part thereof:


Exhibit "A" - Rules and Regulations

RENEWAL OPTION (Paragraph 18):
Tenant shall have the right to extend the term of this lease for an additional
five ( 5 ) year period provided it gives Landlord written notice of its
intention to renew no later than one year prior to the expiration of the
original term of this lease. The renewal shall be upon all of the terms and
conditions set for the original term except that the Fixed Minimum Rent shall be
increased by the higher of: (a) fifteen (15%) of the Fixed Minimum Rent of the
first year of the original term; or (b) the increase, if any, in the "Consumer's
Price Index for Wage Earners (1967=100)", issued and published by the Bureau of
Labor Statistics of the Commonwealth of Puerto Rico's Department of Labor, which
may have occurred from the base period (as hereinafter defined). The term "base
period" shall refer to the date on which said index is published, which is
closest to the commencement date of the original term of this lease.
PARKING SPACES:
Nineteen (19) marked and reserved at a monthly cost to be available from time to
time for similar parking facilities at the Doral Building.

2. BUILDING: Landlord is the owner of a certain parcel of land located at the
intersection of Muñoz Rivera Avenue and Coll y Toste Street, Hato Rey, Puerto
Rico on which a seven (7) story office building (hereinafter referred to as the
"Building") and adjoining parking garage have been constructed. The Building
will be known as "Interstate General Building".

3. TERM: Landlord agrees to lease to Tenant and Tenant agrees to lease from
Landlord the Premises (as defined in Paragraph 1 (d) hereof) in the Building for
the Term (as defined in Paragraph 1 (e) hereof) commencing on the Date of
Commencement (as defined in Paragraph 1 (a) hereof), upon and subject to all of
the terms and conditions set forth in this Lease.

4. FIXED MINIMUM RENT: Tenant shall pay the Fixed Minimum Rent (as defined in
Paragraph 1 (f) hereof) in lawful money of the United States of America in equal
monthly installments in advance without deduction or offset, on the first day of
each and every month during the Term, at the offices of Landlord in the
Building, or at such other place as Landlord may designate in writing.

5. ADDITIONAL RENT: The Fixed Minimum Rent payable each month on and after the
Adjustment Date (as defined in Paragraph 1 (j) hereof) shall be increased by
one-twelfth (1/12th) of Tenant's Pro Rata Share (as defined in Paragraph 1 (h)
hereof) of any increases in Real Estate Taxes (as hereinafter defined) and
Operating Expenses (as hereinafter defined) over the Real Estate Taxes and
Operating Expenses incurred by Landlord during the Base Year (as defined in
Paragraph 1 (j) hereof). Landlord and Tenant agree that Tenant's Pro Rata Share
represents the ratio that the area of the Premises bears to the total rentable
area of office space in the Building which, is 65,435 square feet. Tenant agrees
to pay as additional rent to Landlord for each calendar year or portion thereof
after the Adjustment Date Tenant's Pro Rata Share of increases in Real Estate
Taxes and Operating Expenses over those incurred by Landlord during the Base
Year, such payment to be made in equal monthly installments in advance (i.e.,
1/12th of the annual increase aforesaid) on the first day of each month
beginning with the Adjustment Date.

The term "Operating Expenses" is defined as all costs and expenses of every kind
and nature paid or incurred by Landlord (including reasonable and appropriate
reserves) in operating, managing, equipping, promoting, policing (if and to the
extent provided by Landlord), lighting, repairing, replacing, cleaning and
maintaining the Building (excluding its parking area). Such costs and expenses
shall likewise include (but shall not be limited to) water and sewer charges;
security services, seasonal holiday decorations, gas, electricity, steam and
telephone utility charges; premiums for liability, property damage, fire,
workmen's compensation, and other insurance (including all insurance, hazard,
rent and otherwise, carried by Landlord on the Building); payments toward mass
transit or car pooling facilities or otherwise as required by Federal,
Commonwealth or local governmental authorities; the cost of the maintenance and
repair rendered to the water standpipe system installed in the Building,
including any alarm service charges, as well as the cost of the water consumed
by the water standpipe system; costs and expenses in connection with maintaining
fire or smoke detection or alarm system; the costs of complying with Federal,
Commonwealth or local governmental ambient air and environmental standards; (i)
provided that such costs are amortized over the useful life of such equipment
and materials the cost of all materials, supplies and services purchased or
hired therefore; the cost of maintenance and repair to and of the roof and
structure of the Building; total compensation and benefits paid to or on behalf
of employees, including unemployment taxes, social security taxes, and payroll
taxes of any kind; real and personal property taxes and assessments; fees for
required licenses and permits; municipal license fees ("patentes municipales"),
supplies, operation of loudspeakers and any other equipment supplying music to
the Building; reasonable depreciation of equipment used in the operation of the
Building; and administrative costs equal to fifteen percent (15%) of the total
costs of operating and maintaining the Building (except appropriate reserves);
(ii) provided, however, that such taxes are not included within the definition
of 'Real Estate Taxes' as defined below.

"Operating Expenses" shall not include capital improvements, interest or
amortization of mortgages, depreciation of the Building, compensation paid to
officers or executives of Landlord or management agent, or income taxes imposed
on income of Landlord from the Building; (iii) and costs incurred in connection
with the leasing or procuring new lessees including leasing commissions paid to
the agents of Landlord.

The term "Real Estate Taxes" is defined as all real estate taxes, ad valorem
charges and assessments, water and sewer rents, and other government levies and
charges of every kind and nature whatsoever, general and special, extraordinary
as well as ordinary, foreseen and unforeseen, and each and every installment
thereof, which during the Term of this Lease are levied, assessed, or imposed on
the Building or which become due and payable, in connection with the use,
occupancy or possession of the Building or any part thereof of any land or other
improvements now or at any time during the Term of this Lease constituting a
part of the Building. Nothing herein contained shall be construed to include as
Real Estate Taxes any inheritance, estate, succession, transfer, gift or income
tax imposed on Landlord. If at any time during the Term of this Lease the
methods of taxation prevailing on the Date of Commencement shall be altered so
that in addition to or in lieu of or as a substitute for the whole or any part
of the Real Estate Taxes now levied, assessed or imposed on real estate as such
there shall be levied, assessed or imposed (i) a tax on the rents received from
such real estate, or (ii) a license fee measured by the rents receivable by
Landlord from the Building or any portion thereof, or (iii) a tax upon Landlord
which is otherwise measured by or based in whole or in part upon the building or
any portion thereof, then the same shall be included in the computation of Real
Estate Taxes, computed as if the amount of such tax or fee so payable were that
part due if the Building were the only property of Lessor subject thereto.

After each calendar year, Landlord will procure from its independent accountants
a Statement of Taxes and Operating Expenses for the calendar year just ended,
with the purpose of determining the pro-rata share amount of Tenant, for
possible increase in the rent on the Adjustment Date anniversary during the year
just started. Additional rent will be collected only if the Taxes and Operating
Expenses exceed the base year's similar type expenses.

On each subsequent anniversary date of the Adjustment Date, a comparison of
expenses will be made against the Base Year's expenses to determine further
increases or decreases in the Additional Rent. Decreases may reduce in total the
Additional Rent affected by this process but will not reduce the Fixed Minimum
Rent if the Year's operating expenses are less that the Base Year's. Adjustments
in Additional Rent will be made retroactive to the Adjustment Date when this
date precedes the date when the independent accountant's Statement of Taxes and
Operating Expenses is received. If the amount to be paid as a result of the new
computation of the Tenant's Pro Rata Share is larger than the amount being
actually paid, Tenant shall pay to Landlord, in full, the corresponding increase
for the months that have elapsed since the Adjustment Date to the billing date
within ten (10) days after Landlord's written request for such payment. If the
amount to be paid monthly as Additional Rent, as a result of the adjustment
revision, is lower that the actual amount being paid, the difference for the
months that have elapsed since the Adjustment Date to the date of receipt of the
Accountant's Statement will be credited to the next succeeding Tenant's monthly
payment. Tenant will make the subsequent monthly payments for the new adjusted
rent amount, whether increased or decreased. (iv) The Landlord agrees, if so
requested by the Tenant, to provide to the Tenant access to pertinent records of
the Landlord to verify the operating expenses.

6. DELIVERY OF PREMISES: If Landlord, by reason on any act or neglect of the
Tenant or by any separate contractor employed by Tenant or by changes ordered by
Tenant or by fire, unavoidable casualty, or by actions of governmental entities
or changes in governmental requirements, cannot deliver possession of the
Premises to Tenant on the Date of Commencement, this Lease shall not be void or
voidable, nor shall the Landlord be liable to Tenant for any loss or damage
resulting there from, nor shall the Term be extended; but in such event there
shall be a proportionate reduction of rent covering the period between the Date
of Commencement and the time when Landlord can deliver possession.

7. SERVICES TO BE FURNISHED BY LANDLORD: Landlord agrees herein, to furnish
Tenant: refrigerated water at those points of supply provided for general use of
tenants in the Building; and air conditioning at such times as Landlord normally
furnishes air conditioning to all other tenants in the Building and at such
temperatures and in such amounts as are considered by Landlord to be standard.
Air conditioning services shall be furnished Monday thru Friday from 8:00 a.m.
to 6:00 p.m. and on Saturdays and legal half holidays from 8:00 a.m. to 12:00
p.m. If Tenant wishes air conditioning service to be rendered on days or hours
other than those when regular air conditioning service is to be furnished, it
shall so request Landlord in writing no less than one (1) business day prior to
the date when such service is to be rendered except that air conditioning
services shall not be furnished between 6:00 P.M. and 8:00 A.M. on Sundays or
holidays.

Landlord shall notify Tenant if it shall be able to furnish said service and,
the rate which will be charged. If Tenant agrees, Landlord shall furnish the
additional service and Tenant shall pay the charge quoted upon presentation of
an invoice therefor.

Elevator service will be available at all times. Janitor service and electric
lighting service will be furnished by Landlord, at Landlord's cost to the
Premises and for all public and special service areas in the manner and to the
reasonable extent deemed by the Landlord to be standard. Electricity in addition
to that required for lighting shall be provided to the Premises for normal and
customary office usage, which shall include only office machines and equipment
operating on standard building circuits, but which in no event shall overload
the electrical circuits from which Tenant obtains current. No electric current
shall be used except that furnished or approved by Landlord, nor shall electric
or other wires be brought in the Premises except with the written consent of
Landlord. Any consumption of electric current in excess of that considered by
Landlord to be usual, normal and customary for tenants, or which requires
special circuits or equipment, shall be paid for by Tenant as additional rent in
an amount to be determined by Landlord's estimated cost of such abnormal current
consumption based on the applicable prevailing rate classification published by
the electric power company. Failure by Landlord to any extent to furnish, or any
stoppage of the services described above resulting from causes beyond the
control of Landlord or after default by Tenant of the kind described in
Paragraph 21 hereof, shall not render Landlord liable in any respect for damages
to either person or property, nor be construed as an eviction of Tenant, nor
work as an abatement of rent, nor relieve Tenant from fulfillment of any
covenant or agreement under this Lease. Should any equipment or machinery cease
to function properly for any reason, Landlord shall use reasonable diligence to
repair the same promptly but Tenant shall have no claim for rebate of rent or
damages on account of any interruptions in service occasioned thereby or
resulting there from unless caused by Landlord's negligence or willful
misconduct. Tenant agrees not to install at any time any window air conditioning
unit nor any other ventilation or air conditioning device or equipment on the
Premises.

8. ALTERATIONS: Tenant shall make no alterations, decorations, installations,
additions or improvements in or to the Premises without Landlord's prior written
consent, and then only by contractors or mechanics and in accordance with plans
and specifications approved by Landlord, which shall not be unreasonably
withheld. All such work shall be done at Tenant's sole expense and at such time
and in such manner as Landlord may from time to time designate. All alterations,
decorations, installations, additions or improvements upon the Premises, made by
either party, shall, unless Landlord elects otherwise (which election shall be
made by giving notice pursuant to the provisions of this Lease not less than ten
(10) days prior to the expiration or other termination of this Lease) become the
property of Landlord, and shall remain upon and be surrendered with the
Premises, as part thereof, at the end of the Term. In the event Landlord shall
so elect, all such alterations, decorations, installations, additions or
improvements made by Tenant, except those which Landlord may select, shall be
removed by Tenant and Tenant shall restore the Premises to their original
condition at Tenant's sole cost and expense prior to the expiration of the Term.

9. REPAIRS: Tenant shall keep the Leased Premises and all fixtures and equipment
therein in such repair, order and condition that the same are in at the
commencement of the term hereof or may be put in during the continuance thereof,
reasonable use and wear and damage by fire or other casualty excepted. The
Landlord shall keep in repair and maintain the roof and exterior of the
building, the plumbing, heating, lighting and other building standard electrical
equipment, ventilating equipment, air conditioning equipment and the elevator or
elevators and make all structural repairs. All damage or injury to the Premises
or to the Building caused by Tenant moving property in or out of the Building or
by installation or removal of furniture, fixtures or other property, or
resulting from the carelessness, omission, neglect, improper conduct or other
cause of Tenant or any of its employees, agents, promptly by Tenant at its sole
cost and expense to the reasonable satisfaction of the Landlord. All of the
aforesaid work shall be in quality and class equal to the original work. If
Tenant fails to make such repairs, restorations or replacements, the same may be
made by Landlord at the expense of Tenant and shall be collectible as additional
rent and shall be paid by Tenant within ten (10) days after rendition of a bill
or statement therefore. There shall be no allowance to Tenant for diminution of
rental value and no liability on the part of Landlord by reason of
inconvenience, annoyance or injury to business arising from Landlord, Tenant or
others making any repairs, alterations, additions or improvements in or to any
portion of the Building or Premises, or in or to fixtures, appurtenances or
equipment thereof, and Landlord shall have no liability for failure of Landlord
or others to make any such repairs, alterations, additions or improvements.

10. SIGNS; FLOOR LOAD; MOVING: Tenant agrees that no sign, advertisement or
notice shall be inscribed, painted or affixed on any part of the outside or
inside of the Premises or Building, except on the directories and doors of
offices, and then only in such size, color and style as Landlord shall approve;
that Landlord has the right to prohibit any advertisement of Tenant which names
the Building which in Landlord's opinion tends to impair the reputation of the
Building or its desirability as a building for offices or for financial,
insurance or other institutions and businesses of like nature, and upon written
notice from Landlord, Tenant shall refrain from and discontinue such
advertisement; that Landlord shall have the right to prescribe the weight, and
method of installation and position of safes or other heavy fixtures or
equipment; and that Tenant will not install in the Premises any fixtures,
equipment or machinery that will place a load upon any floor exceeding the floor
load per square foot which such floor was designed to carry. Business machines
and mechanical equipment shall be placed and maintained by Tenant at Tenant's
expense in settings sufficient in Landlord's judgment to absorb and prevent
vibration, noise and annoyance. No freight, furniture or other bulky matter of
any description will be received into the Building or carried in the elevators,
except as approved by Landlord. All moving of furniture, materials and equipment
shall, at Landlord's option, be subject to the control of the Landlord, which
shall, however, not be responsible for any damage to or charges for moving the
same.

11. REQUIREMENTS OF LAW; INSURANCE REQUIREMENTS: Tenant, at its sole expense,
agrees that it shall comply with all applicable laws, orders and regulations of
federal, commonwealth or municipal authorities with respect to the Premises or
the use or occupation thereof it being understood that should there be a
requirement for the installation of an automatic sprinkler system, the cost of
such system shall be borne by Landlord. Tenant shall not do or permit to be done
any act or thing upon the Premises which will invalidate or be in conflict with
or increase the rate of any fire insurance policies covering the Building, and
shall not do, or permit to be done, any act or thing upon the Premises which
shall or might subject Landlord to any liability or responsibility for injury to
any person or persons or to property by reason of any business or operation
being carried on upon the Premises or for any other reason.

Tenant shall comply with all regulations of the National Board of Fire
Underwriters, or any other body now or hereafter exercising similar functions,
which may be applicable to the Premises or the Building or any part thereof, and
with the requirements of all policies of public liability, fire and all other
types of insurance at any time in force with respect to Premises or the
Building; and in any event, Tenant shall not keep or permit to be kept in or
about the Building any article of dangerous, inflammable or explosive character
which increases the danger of fire, or which would be deemed "hazardous" or
"extra-hazardous" by any responsible insurance company. If by reason of the
failure of Tenant to comply with the provisions of this Paragraph, including,
but not limited to, the mere use to which Tenant puts the Premises, the fire
insurance rate shall at the beginning of this Lease or at any time thereafter be
higher than it otherwise would be, then without prejudice to Landlord's exercise
of all rights available to Landlord as a result of such failure, Tenant shall
reimburse Landlord as additional rent hereunder, for that part of all fire
insurance premiums thereafter paid by Landlord, which shall have been charged
because of such failure by Tenant.

12. ACCESS TO PREMISES: Tenant shall permit Landlord to erect, use and maintain
such pipes, conduits and wiring in and through the Premises as Landlord may deem
necessary or desirable. Landlord or Landlord's agents shall have the right to
enter the Premises at all times to examine the same, and shall be allowed to
take all material into and upon the Premises that may be required for the
erection or maintenance thereof without the same constituting an eviction of
Tenant in whole or in part, and the rent reserved shall in no way abate while
said erection or maintenance is being accomplished. Landlord shall have the
right, upon reasonable notice to Tenant, and during ordinary business hours, to
show the premises to prospective purchasers or lessees of the Building, and
during the six (6) months prior to the expiration of the Term, Landlord may
exhibit the Premises to prospective tenants. Notwithstanding anything herein to
the contrary, no such action allowed hereunder shall change the size of the
Premises and no such action shall unreasonably interfere with Tenant's business
therein.

13. USE: Tenant agrees that it shall restrict the use of the Premises to general
business office use and only for the conduct of Tenant's business and for no
other purpose.

14. WASTE: Tenant shall not create waste or a nuisance in the Premises or the
Building, or do any act which shall tend to disturb other tenants in the
Building.

15. TENANT'S INDEMNITY OBLIGATIONS: Tenant agrees to indemnify and save Landlord
harmless against and from all liabilities, obligations, damages, penalties,
claims, costs, charges and expenses, including without limitation, reasonable
attorneys' fees, which may be imposed upon or incurred by Landlord by reason of
any of the following occurring during the term of this Lease or any extension
thereof: (i) any matter, cause or thing arising out of Tenant's use, control or
management of the Premises or Building; (ii) any work or thing done by Tenant or
any of its employees or agents, in or about the Premises or Building; (iii) any
willful misconduct on the part of Tenant or any of its employees or agents, (iv)
any negligence on the part of Tenant or its employees or agents, (v) any
accident, injury or damage (including death) occurring on or about the Premises
or the Building where such accident, damage or injury results or is claimed to
have resulted from an act or omission on the part of Tenant or any of its
employees, agents, and (vi) any failure on the part of the Tenant to perform or
comply with any of the agreements, terms or conditions contained in this Lease
on its part to be performed or complied with. Landlord shall notify Tenant of
any such claims asserted against it and shall send to Tenant copies of all
papers or legal process served upon it in connection with any action or
proceeding brought against Landlord by reason of such claim. In case any such
action or proceeding is brought against Landlord, Tenant, upon written notice
from Landlord, shall, at Tenant's sole cost and expense, resist or defend such
action or proceeding by counsel approved by Landlord, and shall pay any judgment
or perform any decree resulting there from. Nothing contained in this Paragraph
shall be deemed to impose any obligation on Tenant for acts of negligence or
willful misconduct of Landlord or any of its agents or employees acting on
Landlord's behalf. Notwithstanding anything herein to the contrary, Tenant shall
have the right to self-insure its obligations hereunder;

Tenant covenants and agrees to maintain in companies authorized to do business
in Puerto Rico, acceptable to Landlord, liability insurance, insuring Landlord
and Tenant (as their interests may appear) against all claims, demands or
actions for injury to or death of any one person or persons in one accident with
a combined limit of One Million Dollars ($1,000,000.) applicable to bodily
injury and property damage, made by or on behalf of any person or persons, firm
or corporation arising from, related to, or connected with the conduct and
operation of Tenant's business in the Premises, or caused by actions of Tenant,
its agents, servants, licensees, invitees, concessionaires, employees or
contractors. Tenant further agrees to carry in companies authorized to do
business in Puerto Rico, acceptable to Landlord, plate glass insurance covering
all exterior plate glass in the Demised Premises, and to carry sprinkler
insurance and fire insurance with such extended coverage provisions as Landlord
may from time to time require covering all of Tenant's fixtures, furniture,
furnishings, floor covering and equipment in the Demised Premises for one
hundred per cent (100%) of their insurable value. It is understood that all of
said insurance shall be in form satisfactory to Landlord and shall provide that
it shall not be subject to cancellation, termination or change except after at
least thirty (30) days prior written notice to Landlord and the policy or
policies, or duly executed certificate or certificates for the same, together
with satisfactory evidence of the payment of the premium thereon, shall be
deposited with Landlord on the day Tenant begins Tenant's work and, upon
renewals of such policies, not less than thirty (30) days prior to the
expiration of the term of such coverage. In the event Tenant fails to comply
with such requirements, Landlord may obtain such insurance and keep the same in
effect; and Tenant shall pay Landlord the premium cost thereof upon demand.

16. ASSIGNMENT AND SUBLETTING: Tenant shall not assign, transfer, mortgage or
otherwise encumber this Lease or any interest of Tenant hereon, in whole or in
part without first obtaining Landlord's written permission. Tenant may not
sublet the whole or any part of the Premises or permit the Premises or any part
thereof to be used or occupied by others, without Landlord's written permission.
In each instance in which Landlord's permission is required, such permission
shall not be unreasonably withheld.

17. RULES AND REGULATIONS: Tenant agrees that it and Tenant's employees, agents,
visitors and invitees shall observe faithfully and comply with the Rules and
Regulations of the Building, a copy of which is annexed hereto as Exhibit "B",
and such other reasonable rules and regulations as Landlord may from time to
time prescribe. Nothing in this Lease shall be construed to impose upon Landlord
any duty or obligation to enforce the Rules and Regulations or terms, covenants
or conditions in any other lease as against any other tenant, and Landlord shall
not be liable to Tenant for violation of the same by any other tenant, its
employees, or agents.

18. RENEWAL OPTION: Tenant shall have the right to extend the term of this lease
for an additional five ( 5) year period provided it gives Landlord written
notice of its intention to renew no later than one (1) year prior to the
expiration of the original term of this lease. The renewal shall be upon all of
the terms and conditions set for the original term except that the Fixed Minimum
Rent shall be increased by the higher of: (a) fifteen percent (15%) of the Fixed
Minimum Rent for the first year of the original term; or (b) the increase, if
any, in the "Consumer's Price Index for Wage Earners (1967=100), issued and
published by the Bureau of Labor Statistics of the Commonwealth of Puerto Rico's
Department of Labor which may have occurred from the base period (as hereinafter
defined). The term "base period" shall refer to the date on which said index is
published, which is closest to the commencement date of the original term of
this lease.

19. END OF TERM: Upon the expiration or other termination of the Term of this
Lease, Tenant shall quit and surrender the Premises to Landlord, broom clean, in
good order and condition, ordinary wear excepted; and damage by fire or other
casualty excepted and subject to the provisions of Paragraph 9 hereof, Tenant
shall remove all of its property from the Premises prior to such expiration or
other termination.

20. HOLDOVER: In the event Tenant remains in possession of the Premises after
the expiration of the tenancy created hereunder and without the execution of a
new agreement, Tenant, at the option of Landlord, shall be deemed to be
occupying said Premises as a Tenant from month to month at 125% of the monthly
installment of Fixed Minimum Rent last paid plus 100% of all additional rents
and charges provided herein, subject to all other conditions, provisions and
obligations of this Lease insofar as the same are applicable to a month-to-month
tenancy.

21. TENANT'S DEFAULTS; REMEDIES:

21.A Defaults: The occurrence of any one or more of the following events shall
constitute a default and breach of this Lease by Tenant:

(1) The vacating or abandonment of the Premises prior to the expiration of the
Term; for a period in excess of ten (10) consecutive days.

(2) The failure by Tenant to make any payment of rent or any other payment
required to be made by Tenant hereunder, as and when required and such failure
shall continue for a period of ten (10) days after receipt by Tenant of written
notice therof from Landlord to Tenant;

(3) The failure by tenant to observe or perform any of the agreements,
covenants, conditions or other provisions of this Lease to be observed or
performed by Tenant, other than described in Paragraph 21.A (2) above, where
such failure shall continue for a period of thirty (30) days after receipt by
Tenant of written notice thereof from Landlord to Tenant;

(4) (i) The making by Tenant of any general arrangement for the benefit of
creditors; (ii) the filing by or against Tenant of a petition to have Tenant
adjudged a bankrupt or a petition for reorganization or arrangement under any
law relating to bankruptcy (unless, in the case of a petition filed against
Tenant, the same is dismissed with 60 days); (iii) the appointment of a trustee
or receiver to take possession of substantially all of Tenant's assets located
at the Premises or of Tenants' interest in this Lease, where possession is not
restored to Tenant within 30 days; or (iv) the attachment, execution or other
judicial seizure of substantially all of Tenant's assets located at the Premises
or of Tenant's interest in this Lease, where such seizure is not discharged
within thirty (30) days.

21.B Remedies: In the event of any such default or breach by Tenant, Landlord
may at any time thereafter, with or without notice or demand and without
limiting Landlord in the exercise of any right or remedy which Landlord may have
by reason of such default or breach:

(1) Terminate Tenant's right to possession of the Premises by any lawful means,
in which case this lease shall terminate and Tenant shall immediately surrender
possession of the Premises to Landlord. In such event Landlord shall be entitled
to recover from Tenant all damages incurred by Landlord by reason of Tenant's
default, including, but not limited to, the cost of recovering possession of the
Premises; expenses of reletting, including necessary renovation and alteration
of the Premises; reasonable attorneys' fees and any real estate commission
actually paid; and that portion of any leasing commission paid by Landlord in
connection with a lease applicable to the unexpired term of this Lease; and
Landlord may relet the Premises or any part or parts thereof, either in the name
of the Landlord or otherwise, for a term or terms which may at Landlord's option
be less than or exceed the period which would have otherwise constituted the
balance of the term of this Lease and may grant concessions or free rent; and
Tenant or the legal representative of Tenant shall also pay Landlord as
liquidated damages for the failure of Tenant to observe and perform the terms,
agreements and covenants herein contained, any deficiency between the Fixed
Minimum Rent and Additional Rent herein agreed to be paid by Tenant and the net
amount, if any, of the rents collected on account of any new lease or leases of
the Premises for each monthly period which would otherwise have constituted the
balance of the term of this Lease. This provision and all other pertinent
provisions of this Lease shall survive the termination of this Lease. Unpaid
installments of rent or other sums shall bear interest at the prevailing market
rates. Notwithstanding anything to the contrary herein, Tenant shall not be in
default if its failure to make a payment of the full amount of the rent or its
share of the Operating Expenses is only due to Landlord's failure to provide a
written notice of any change in the rent or in the amount of Additional Rent due
from Tenant or any other amount that is due and payable under this Lease, it
being understood that this does not apply to the payment of the Fixed Minimum or
the Additional Rent due under this Lease once they have been established for any
given year during the term of this Lease.

(2) Maintain Tenant's right to possession in which case this Lease shall
continue in effect whether or not Tenant shall have abandoned the Premises. In
such event Landlord shall be entitled to enforce all of Landlord's rights and
remedies under this Lease, including, without limitation, the right to recover
the rent as it becomes due hereunder.

(3) Pursue any other remedy now or hereafter available to Landlord under the
laws of the Commonwealth of Puerto Rico.

22. DESTRUCTION OF PREMISES: If the Premises shall be partially damaged by fire
or other cause unless caused by Tenant's negligence or willful misconduct, the
damages shall be repaired promptly by Landlord and there shall be an abatement
of rent and other charges proportionate to the amount of square feet of damaged
floor space. Said abatement shall continue until Landlord restores the damaged
areas to the condition they were in prior to the damage. No penalty shall accrue
for delays which may arise by reason of adjustment of insurance by Landlord or
for reasonable delays for any cause beyond Landlord's control. If the Premises
are rendered wholly untenantable by fire or other cause, and if Landlord shall
decide not to restore or rebuild the same, or if the Building be so damaged that
Landlord shall decide to demolish it or to rebuild it with substantial
modifications, then or in any such event Landlord may, within thirty (30) days
after such fire or other cause, give Tenant notice in writing of such decision
and thereupon the term of this Lease shall expire. Upon the termination of this
Lease under the conditions provided for in the sentence immediately preceding,
Tenant's liability for rent shall cease accruing as of the day following the
casualty.

23. PROPERTY-LOSS OR DAMAGE: Landlord and its agents shall not be liable for any
damage to property of Tenant by theft, riot, civil disorder or strike, sabotage,
pollution, hurricane, storm, earthquake or otherwise. Landlord and its agents
shall not be liable for any injury or damage to property or to Tenant or any
person resulting from fire, electricity, water, rain or leaks from any part of
the Building or from the pipes, appliances or plumbing works or from the roof,
street, or sub-surface or from any other place or by dampness or by any other
cause of whatsoever nature, unless caused by gross negligence of the Landlord,
its agents or employees; Tenant shall give immediate oral and written notice to
Landlord in case of fire or accident in the Premises or Building or of any
defect therein or in any fixture or equipment.

24. CONDEMNATION: Tenant agrees that if the Building or Premises, or any part
thereof, shall be taken or condemned by a governmental authority, Tenant shall
have no claim against the amount that may be awarded as damages or paid as a
result of any such condemnation or taking. At the option of Landlord, the term
of this Lease shall cease and terminate from the date of such gevernmental
taking or condemnation, and Tenant shall have no claim against Landlord for the
value of any unexpired term of this Lease. The rent, however, shall in any such
case be apportioned to the date of such taking. Notwithstanding the foregoing,
Tenant hereby reserves such rights as it may have to recover damages or
compensation for loss of trade fixtures, relocation expenses and the unamortized
cost of its leasehold improvements.

25. QUIET ENJOYMENT: Landlord covenants and agrees with Tenant that upon Tenant
paying the rent and additional rent and observing and performing all the terms,
covenants and conditions on Tenant's part to be observed and performed under
this Lease, Tenant may peaceably and quietly enjoy the Premises, subject
nevertheless to the terms and conditions of this Lease and including all ground
leases and other underlying leases and mortgages to which the Building may now
or hereafter be subject.

26. NO OTHER REPRESENTATIONS BY LANDLORD: Tenant acknowledges and warrants to
Landlord that neither Landlord or Landlord's agents have made any
representations or promises with respect to this Lease, the building or the
Premises except as herein set forth.

27. ASSIGNMENT OF PAYMENTS: In case of any assignment by Landlord of Landlord's
interest in this Lease, or the payments due hereunder, conditional in nature or
otherwise, to the holder of any mortgage on the Building as security or
additional security for payment of Landlord's obligations, Tenant agrees:

(a) that the execution thereof by Landlord, and the

acceptance thereof by such holder, shall never be deemed and assumption by such
holder of Landlord's obligations hereunder unless such holder shall, by written
notice sent to Tenant, specially otherwise so elect;

(b) that such holder shall be treated as having assumed Landlord's obligations
hereunder only upon: (i) the taking of possession of the Building by such
holder, or (ii) such holder exercising its election pursuant to subparagraph (a)
above;

(c) to execute such instruments as may be required to assure such holder that
without the written consent of such holder: (i) no rent shall be prepaid
hereunder other than for the current and next ensuing month; (ii) no
modifications shall be made in the provisions of this Lease nor shall the Term
be extended or renewed, except as provided herein; (iii) this Lease shall not be
terminated by Tenant except as provided herein nor shall the Tenant tender or
accept a surrender of this lease except incident to a termination provided for
herein; (iv) no notice of termination of this Lease by Landlord shall be deemed
to be effective unless such written consent has been given or such holder
subsequently waives the requirement; and (v) this Lease not be subordinated to
any lien subordinated to such first mortgage; and

(d) subject to the rights of any prior mortgagee, upon demand of such holder to
pay to such holder or to any receiver in proceedings to foreclose its mortgage
as the case may be, all rent and other charges payable by Tenant under this
Lease after the date of such demand.

28. SUBORDINATION: This Lease is subject and subordinate to all ground or
underlying leases and to all mortgages which are now placed on or affect the
Building or modifications, consolidations or extensions thereof prior to or
subsequent to the execution. Tenant, after receiving written notice from any
person that it holds a mortgage or ground lease on the building, agrees that for
so long as the mortgage or ground lease exists to give to the mortgagee or
ground lessor the same notices as are required to be given Landlord hereunder.
Notwithstanding any provisions of this Paragraph to the contrary, if any
mortgagee or ground lessor shall elect to have this Lease prior to the lien of
its mortgage or ground lease, and shall give written notice thereof at any time
to Tenant, this Lease shall be deemed prior to such mortgage or ground lease,
whether this Lease is dated prior or subsequent to the date of said mortgage or
ground lease. Tenant agrees to execute any documents required to effectuate such
subordination or to make this Lease prior to the lien of any mortgage or ground
lease, as the case may be.

Tenant shall in the event any proceedings are brought for the foreclosure of, or
in the event of exercise of the power of sale under any mortgage made by the
Landlord covering the Premises, attorn to the purchaser upon any such
foreclosure or sale and recognize such purchaser as the Landlord under this
Lease.

29. DEFAULT BY LANDLORD: Landlord shall not be in default in the performance of
any covenant, obligation or agreement to be performed by Landlord under this
Lease unless Landlord fails to perform an obligation required of Landlord within
a reasonable time, but in no event later than thirty (30) days after written
notice by Tenant to Landlord and to the holder of any mortgage covering the
building whose name and address shall have there-to-fore been furnished to
Tenant in writing, specifying wherein Landlord has failed to perform such
obligation; provided, however, that if the nature of Landlord's obligation is
such that more than thirty (30) days are required for performance, Landlord
shall not be in default if Landlord commences performance of such obligation
within such thirty (30) days period and thereafter diligently prosecutes the
same to completion.



30. LIMITATION OF LANDLORD'S LIABILITIES: The term "Landlord" as used herein
shall mean only the owner or owners at the time in question of the fee title or
a lessee's interest in a ground lease of the Building, and in the event of any
transfer of such title or interest, Landlord herein named (and in case of any
subsequent transfers, the then grantor) shall be relieved from and after the
date of such transfer of all liability as respects Landlord's obligations
thereafter to be performed, provided that any funds in the hands of Landlord or
the then grantor at the time of such transfer, in which Tenant has an interest,
shall be delivered to the grantee. The obligations contained in this Lease to be
performed by Landlord shall, subject as aforesaid, be binding on Landlord's
successors and assigns only during their respective periods of ownership. Tenant
agrees, in the event Landlord is liable for any damages or other claim in
connection with this Lease, the Building or the Premises, that recourse on such
liability shall be limited to Landlord's interest in the Building, to the end
and intent that, regardless of the identity or form of organization of Landlord
from time to time, recourse against Landlord shall for all purposes be limited
to the same extent as if Landlord were a single purpose corporation having the
Building as its sole asset.

31. ESTOPPEL CERTIFICATES:

(a) Tenant shall at any time upon not less than fifteen (15) days prior written
notice from Landlord execute, acknowledge and deliver to Landlord a statement in
writing (i) certifying that this Lease is unmodified and in full force and
effect (or, if modified, stating the nature of such modification and certifying
that this Lease, as so modified, is in full force and effect) and the date to
which the rent and other charges are paid in advance, if any, and (ii)
acknowledging that there are not, to Tenant's knowledge, any uncured defaults on
the part of Landlord hereunder, or specifying such defaults if any are claimed.
Any such statement may be conclusively relied upon by any prospective purchaser
or encumbrancer of the Building.

32. INTEREST ON PAST DUE OBLIGATIONS: Except as otherwise expressly herein
provided, any amount due to Landlord not paid within ten (10) days after receipt
by Tenant of written notice from Landlord that such amount has become due and
payable and has not been received shall bear interest at the highest of The
Chase Manhattan Bank NA's, New York prime rate or the highest rate permitted by
law from the date due. Payment of such interest shall not excuse or cure any
default by Tenant under this Lease.

33. ATTORNEYS' FEES: If Landlord or Tenant litigate any provision of this Lease
or the subject matter of this Lease, the unsuccessful litigant shall pay to the
successful litigant all costs and expenses, including attorney's fees and court
costs, incurred by the successful litigant at trial and on appeal.

34. SECURITY DEPOSIT: Tenant has deposited the Security Deposit (as defined in
paragraph 1 (g) hereof) with Landlord as security for the faithful performance
and observance by Tenant of the terms of this Lease. It is agreed that in the
event Tenant defaults in respect of any of such terms, Landlord may use the
whole or any part of the Security Deposit to the extent required for the payment
of any rent and additional rent or any other sum as to which Tenant is in
default or for any sum which Landlord may expend or may be required to expend by
reason of Tenant's default in respect of any of such terms of this Lease. In the
event of a sale or lease of the Building, Landlord shall have the right to
transfer the Security Deposit to the vendee or lessee, and Landlord shall
thereupon be released by Tenant from all liability for the return of the
Security Deposit; and Tenant agrees to look solely to the new Landlord for the
return of the Security Deposit. The provisions hereof shall apply to every
transfer or assignment made of the Security Deposit to a new Landlord. In the
event that Tenant shall fully and faithfully comply with all of the terms,
provisions, covenants and conditions of this Lease, the Security Deposit shall
be returned to Tenant after the date fixed as the end of the Lease and after
delivery of possession of the Premises to Landlord as provided herein.

35. NOTICES: All notices or communications which Landlord may desire or be
required to give to Tenant, shall be deemed sufficiently given or rendered if
delivered to Tenant personally or sent by registered or certified mail addressed
to Tenant at Tenant's Mailing Address or at such other address as Tenant may
designate by written notice from time to time, and the time of the giving of
such notice or communication shall be deemed to be the time when the same is
delivered to Tenant or mailed, as the case may be and sent by registered mail
addressed to the Tenant Any notice by Tenant to Landlord must be served by
registered or certified mail addressed to Landlord at Landlord's mailing address
or at such other address as Landlord may designate by written notice from time
to time.

36. NO WAIVER: The failure of Landlord to seek redress for violation of or to
insist upon the strict performance of any covenant, agreement or condition of
this Lease, or any of the rules and regulations which may from time to time be
prescribed by Landlord, shall not prevent a subsequent act which would have
originally constituted a violation from having all the force and effect of an
original violation. The receipt by Landlord of rent with knowledge of the breach
of any covenant or agreement of this Lease shall not be deemed a waiver of such
breach. The failure of Landlord to enforce any of the rules and regulations
which may from time to time be adopted against Tenant or any other tenant in the
Building shall not be deemed a waiver of any such rules and regulations. No
payment by Tenant or receipt by Landlord of a lesser amount than the Fixed
Minimum Rent herein stipulated and Additional Rent and other charges due
hereunder shall be deemed to be other than on account of the earliest stipulated
rent or Additional Rent or other charge due hereunder, nor shall any endorsement
or statement on any check or letter accompanying any check or payment as rent or
additional rent or other charge be deemed an accord and satisfaction, and
Landlord may accept such check or payment without prejudice to Landlord's right
to recover the balance of such rent or other charge or pursue any other remedy
available under this Lease.

37. CUMULATIVE REMEDIES: Each right and remedy of Landlord provided in this
Lease shall be cumulative and shall be in addition to every other right or
remedy now or hereafter existing at law or by statute or otherwise, and the
exercise or beginning of the exercise by Landlord of any one or more of the
rights or remedies provided in this Lease or now or hereafter existing at law or
by statute or otherwise shall not preclude the simultaneous or later exercise by
Landlord of any or all other rights or remedies provided for in this Lease or
now or hereafter existing at law or by statute or otherwise.

38. INVALIDITY OF PARTICULAR PROVISIONS: If any provisions of this Lease are
null, void, unenforceable or unconstitutional in any respect, the other
provisions of this Lease shall be so harmonized as to properly ascertain the
intent of the contracting parties and shall remain in full force and effect.

39. MODIFICATION OF LEASE: No modification, amendment or waiver of any provision
of this Lease, nor consent to any departure by the Tenant therefrom, shall in
any event be effective as against Landlord unless the same shall be in writing
and signed by an officer of Landlord.

40. TRANSFER OF TENANTS: In the event the Premises are less than 1,500 square
feet in area, Landlord reserves the right at its option and upon giving sixty
(60) days' written notice in advance to Tenant, to transfer and remove Tenant
from the Premises to any other available rooms and offices of substantially
equal area in the Building. Landlord shall bear the expense of said removal.

41. PARAGRAPH HEADINGS: The paragraph headings through this Lease are for
convenience and reference only, and the words contained therein shall in no way
be held or construed to explain, modify, limit, amplify, or otherwise aid in the
interpretation, construction or meaning of the provisions of this Lease.

42. BROKERS AND FINDERS: Each party warrants and represents to the other that it
has dealt with no broker or agent in connection with this Lease, and that it
shall indemnify and hold the other party harmless of and from all claims which
may be made by any person against the other party for brokerage or other
compensation in the nature of brokerage with respect to this Lease.

43. ENTIRE AGREEMENT: Each of the parties acknowledges that it has not relied on
any agreements or commitments by the other party with respect to the subject
matter hereof except the agreements and commitments specifically set forth
herein. Tenant acknowledges that neither Landlord or Landlord's agents have made
any representation or warranty as to the suitability of the Premises for
Tenant's purposes pursuant to this Lease and, except as otherwise expressly set
forth herein. As a condition precedent to Tenant's taking possession of the
Premises and paying rent, Tenant reserves the right to inspect the Leased
Premises prior to taking occupancy thereof, and Landlord will promptly remedy
any defects discovered by such inspection. Landlord agrees at Landlord's sole
expense and cost to correct any latent defect in the Premises or the Building
upon manifestation of the same whether such manifestation occurs before or after
Tenant's occupancy of the Premises. This Lease supersedes and nullifies all
prior understanding and agreements and sets forth the entire agreement of the
parties with respect to the subject matter hereof.

44. BINDING EFFECT; CHOICE OF LAW: Subject to the provisions hereof restricting
assignment or subletting by Tenant, and subject to the provisions of Paragraph
30, this Lease shall bind the parties and their respective heirs, personal
representatives, successors and assigns. This Lease shall be governed by the
laws of the Commonwealth of Puerto Rico.

THIS IS THE LEASE that the appearing parties hereby execute in the respective
capacity that each appear hereunder, and they hereby ratify this instrument in
all its parts and bind themselves to stand for all the terms therein contained
at all times under the legal responsibilities arising therefrom according to
law, and thus the appearing parties hereby accept this instrument in all its
parts, as drafted, being all well informed of its contents, and they do hereby
consent to the execution of this Lease.

IN WITNESS WHEREOF, the parties have executed this Lease at San Juan, Puerto
Rico, on September 24, 1997.

 

LANDLORD:

 

TENANT:

     

EL MONTE PROPERTIES S.E.

 

INTERSTATE GENERAL PROPERTIES
LIMITED PARTNERSHIP S.E.

     

By: /s/ Francisco Arrivi

 

By: /s/ Eduardo Cruz Ocasio

Francisco Arrivi

 

Eduardo Cruz Ocasio

     

 

EXHIBIT A

 

 

 

RULES AND REGULATIONS

 

 

1. Tenant will refer all contractors, contractor's representatives and
installation technicians rendering any service for Tenant, to Landlord for
Landlord's supervision and/or approval before performance of any such
contractual services. This shall apply to all work performed in the Building
including, but not limited to, installation of telephones, telegraph equipment,
electrical devices and attachments, and installations of any and every nature
affecting floors, walls, woodwork, trim, windows, ceilings, equipment or any
other physical portion of the Building. None of this work will be done by Tenant
without Landlord's written approval having been obtained first. All personnel
performing any contractual services must report to the seventh floor (IGP
offices) for identification. Contractors or employees of contractors must wear
an identificatin tag at all times.

 

2. The work of the janitor or cleaning personnel shall not be hindered by Tenant
after 6:00 P. M., and such work may be done at any time when the offices are
vacant. The windows, doors and fixtures may be cleaned at any time. Tenant shall
provide adequate waste and rubbish receptacles, cabinets, book cases, map cases,
etc., necessary to prevent unreasonable hardship to Landlord in discharging its
obligations regarding cleaning service.

3. Movement in or out of the Building of furniture or office equipment, or
dispatch or receipt by Tenant of any merchandise or material which requires the
use of elevators or stairways, or movement through the Building entrances or
lobby shall be restricted to the hours designated by Landlord from time to time.
All such movements shall be as directed by Landlord and in a manner to be agreed
upon between Landlord and Tenant before performance. Such pre-arrangement
initiated by Tenant shall include determination by Landlord and subject to its
decision and control of the time, method, and routing of movement, limitations
imposed by safety or other concerns which may prohibit any article, equipment or
any other item from being brought into the Building. Tenant expressly assumes
all risk of damage to any and all articles so moved, as well as injury to any
person or persons or the public engaged or not engaged in such movement,
including equipment, property, and personnel of Landlord if damaged or injured
as a result of any acts in connection with carrying out this service for Tenant
from the time of entering property to completion of the work; and Landlord shall
not be liable for the act or acts of any person or persons so engaged in, or any
damage of loss to any property of persons resulting directly or indirectly from
any act in connection with such service performed by or for Tenant.

4. No sign or signs will be allowed in any form on the exterior of the Building
or on any window or windows inside or outside of the Building and no sign or
signs, except in uniform locations and uniform style fixed by Landlord, will be
permitted in the public corridors or on corridor doors or entrances to Tenant's
space. All signs will be contracted for by Landlord for Tenant at the rate fixed
by Landlord from time to time, and Tenant will be billed and shall pay for such
service accordingly. Written consent from Landlord is an absolute prerequisite
for any such sign or signs any Tenant may be so permitted to use.

5. Tenant shall not place, install or operate on the Premises or in any part of
the Building, any engine, stove, or machinery, or conduct mechanical operations
or cook theron or therein, or place or use in or about the Premises any
explosives, gasoline, kerosene, oil, acids, caustics, or any other flammable,
explosive, or hazardous material without the written consent of Landlord having
been obtained first.

6. Landlord will not be responsible for any lost or stolen personal property,
equipment, money, or jewelry from Tenant's area or public rooms regardless or
whether such loss occurred when the area is locked against entry or not.

7. No birds, animals, bicycles or vehicles shall be brought into or kept in or
about the Building.

8. No additional locks shall be place upon any doors of the Premises and the
Tenant shall not permit any duplicate keys to be made, but if more than two keys
for any door or lock shall be desired, the additional number must be obtained
from Landlord and be paid for by Tenant; each Tenant must, upon the termination
of this lease, leave the windows and doors in the Premises in like condition as
of the date of said lease, and must then surrender all keys to the Premises.

Landlord may permit entrance to Tenant's Premises by use of pass keys controlled
by Landlord or its employees, contractors, or service personnel, supervised or
employed by Landlord.

9. None of the entries, passages, doors, hallways, or stairways shall be blocked
or obstructed, or any rubbish, litter, trash, or material of any nature placed,
emptied or thrown into these areas, or such areas be used at any time except for
access or egress by Tenant, Tenant's agents, employees, or invitees. Nothing
shall be placed on the outside of the Building, or the windows, windowsills or
projections.

10. Landlord shall have the right to determine and prescribe the weight and
proper position of any unusually heavy equipment including safes, large files,
etc., that are to be placed in the Building, and only those which in the opinion
of Landlord might without reasonable probability do damage to the floors,
structure and/or elevators may be moved into the Building. Any damage occasioned
in connection with the moving or installing of such aforementioned articles in
the Building or the existence of same in the Building shall be paid for by
Tenant.

11. No portion of Tenant's area or any other part of the Building shall at any
time be used or occupied as sleeping or lodging quarters.

12. Without prior written consent of the Landlord, Tenant shall not sell or
permit the sale, at retail, of newspapers, magazines, periodicals or theatre
tickets, in or from its Premises; nor shall any Tenant carry on or permit or
allow any employee or other person to carry on the business of stenography,
typewriting or any similar business in or from its Premises for the service or
accomodation of the occupants of any other portion of the Building, or any
retail sales business, or any business other than that specifically provided for
in the Tenant's lease.

13. The sashes, sashdoors, windows, glass doors and any lights or skylights that
reflect or admit light into the halls or other places of the Building, shall not
be obstructed. The water and wash closets and urinals shall not be used for any
other purpose than the purpose for which they were respectively constructed, and
the expense of any breakage, stoppage or damage resulting from a violation of
this rule shall be borne by the Tenant whose clerks, agents, servants or
licensees shall have caused it. No Tenant shall mark, paint, drill into or in
any way deface the walls, ceilings, floors, wood, stone or iron work, or make or
permit any improper noises in the Building.

14. No Tenant shall employ any person or persons, other than the Janitor of the
Landlord for the purpose of cleaning, or taking charge of Premises, it being
understood and agreed that the Landlord shall be in no way responsible to any
Tenant for any damage done to the furniture or other effects of any Tenant by
the Janitor or any of his employees, or any other person, or for any loss of
property of any kind whatever from leased premises, however occurring. Tenant
will see each day that the windows are closed and the doors securely locked
before leaving the Building. Anything hereinabove to the contrary
notwithstanding, Tenant shall have the right to make any claim it deems proper
directly against the Janitor or any janitorial service company which employs
him.

15. No window shades will be placed on any of the windows excepting the shades
approved by the Landlord. No awnings will be allowed on any of the windows.

16. The Landlord shall have the right to exclude any person from the Building
other than during customary business hours (which shall be deemed to be between
the hours of 8:00 A. M. and 6:00 P. M. on weekdays and 8:00 A. M. and 1:00 P. M.
on Saturdays, provided such days are not legal holidays). Any person allowed to
enter the Building during other than customary business hours will be subject to
identification by the employees and agents of the Landlord, and all such persons
may be required to sign a register on entering and leaving the Building.
Landlord may establish other requirements from time to time as needed.

 